Citation Nr: 0018896	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-10 220	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

FINDING OF FACT

On June 28, 2000, prior to active consideration of the 
appeal, the Board was notified by the Department of Veterans 
Affairs (VA) Regional Office, in Roanoke, Virginia, that the 
veteran had died on May [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active military service from March 1943 to 
February 1946.  

In December 1995, the veteran filed a request to reopen a 
previously denied claim for service connection for a low back 
disability.  In a February 1996 rating decision, the RO found 
that new and material evidence had not been submitted and 
concluded that the claim for service connection for a low 
back disability could not be reopened.  The veteran perfected 
an appeal of this issue to the Board.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.




		
           Iris S. Sherman
	Member, Board of Veterans' Appeals

 



